  Case 19-10214 Doc              189 Filed 07/30/19 Entered                  07/30/19 12:13:35
               Desc             Main Document            Page                 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF VERMONT
                                                                                  Filed & Entered
                                                                                     On Docket
                                                                                    July 30, 2019
In re:                                               )
                                                     )
HERMITAGE INN REAL ESTATE                            )       Chapter 11
HOLDING COMPANY, LLC,                                )       Case Nos. 19-10214 (CAB) and
                                                     )       19-10276 (CAB)
and                                                  )       Jointly Administered
                                                     )
HERMITAGE CLUB, LLC,                                 )
                                                     )
                       Debtors.                      )
                                                     )

                    ORDER CONVERTING CHAPTER 11 CASES TO
      CHAPTER 7 CASES FOR CAUSE PURSUANT TO 11 U.S.C. § 1112(b)(1) and (4)
         AND TERMINATING RECEIVER'S ROLE IN BANKRUPTCY CASES
        Upon the United States Trustee’s Motion to Convert or Dismiss Chapter 11 Cases or in

the Alternative to Appoint Chapter 11 Trustee (Doc. # 126) (the “Motion”); and the Joinder in

Support of United States Trustee’s Motion to Convert or Dismiss filed by Berkshire Bank (Doc.

# 159); the Joinder of Ad Hoc Committee of Members of Hermitage Inn Real Estate Holding

Company, LLC and the Hermitage Club, LLC to United States Trustee’s Motion to Convert

Chapter 11 Cases (Doc. # 162); the Joinder of Barnstormer Summit Lift, LLC to United States

Trustee’s Motion to Convert to Chapter 7 (Doc. # 161); the Joinder of Town of Wilmington to

United States Trustee’s Motion to Convert Chapter 11 Cases (Doc. # 173); (collectively, the

“Joinders to the Motion”); which Joinders to the Motion the Court views as separate Motions to

Convert; and

         Upon consideration of the Debtor’s Objection to the U.S. Trustee’s Motion to Convert or

Dismiss (Doc. # 164); (the “Debtor’s Objection”); and

         After due notice and a hearing before the Court on July 26, 2019.
  Case 19-10214 Doc              189 Filed 07/30/19 Entered                  07/30/19 12:13:35
               Desc             Main Document            Page                 2 of 2


        IT IS HEREBY FOUND AND ORDERED:

    1. The Court finds that cause exists under 11 U.S.C. §§ 1112(b)(1) and 1121(b)(4)(A), (B)
                                                                       & 1112

        and (C) to convert these cases to Chapter 7 due to the continuing loss and diminution of

        the Debtors’ estates and the absence of a reasonable likelihood of rehabilitation; the

        Debtors’ gross mismanagement of the estates; and the Debtors’ failure to maintain

        insurance, all as detailed in the Joinders to the Motion, and on the record at the

        evidentiary hearing on July 26, 2019 on the Debtors’ Motion for Final Order (I)

        Authorizing the Debtors to Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§

        105(a), 362 and 364(c) and (d), (II) Granting Liens and Superpriority Claims to the DIP

        Lender Pursuant to 11 U.S.C. § 364(c), and (III) Scheduling a Final Hearing Pursuant to

        Bankruptcy Rule 4001, and on the record at the hearing on the Motion; and

    2. The Court finds that it is in the best interest of creditors that these cases be converted; and

                                                                                    granted
    3. The Joinders In Support of the United States Trustee’s Motion to Convert are allowed

        and the Debtors’ Objection is overruled; and

    4. The Chapter 11 cases of the Debtors are hereby converted to cases under Chapter 7; and

    5. Upon appointment of a Chapter 7 Trustee by the office of the United States Trustee, the

        Receiver, Alan Tantleff, will be relieved of his duties in these cases and the Chapter 7

       Trustee will take over such duties.except that the Receiver may have a short period of time,
                                          as approved and authorized by Berkshire Bank, to wrap
                                          up his responsibilities and provide such information and
IT IS SO ORDERED.                         transition assistance to the Chapter 7 Trustee as the
                                          Trustee reasonably requests - or the Court approves, if the
                                          Trustee, the Receiver, and Berkshire Bank cannot agree as
                                          to when the Receiver shall be relieved of the duties
Hon. Colleen A. Brown                     assigned to him, under this Court's May 31, 2019 Order
United States Bankruptcy Judge            (doc. # 42).
     30, 2019
July __,
Burlington, Vermont


                                                  2
58908501 v3
